DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant applicant’s submission received 09/20/2019.                      .
2.	Claims 1 – 41 have been cancelled.
3.	Claims 41 – 61 are new.
4.	Claims 41 - 61 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to Application No. PCT/CN2017/078101 filed March 24, 2017.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 09/20/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/20/2019 and 12/01/2020 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 09/20/2019 are acceptable for examination purposes except for the following:
 	A.		Figures 1a, 1b, 2, 3a, 3b, 3c, 3d and 3e (These figures as seen in ¶ 29 – 36 refer to the 3GPP document TS 36.321 V14.1.0 dated 2016-12 which constitute prior art) should be designated by a legend such as –Prior Art–because onlythat which is old is illustrated. See MPEP § 608.02(g). Corrected drawings incompliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoidabandonment of the application. The replacement sheet(s) should be labeled“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstructany portion of the drawing figures. If the changes are not accepted by the examiner, theapplicant will be notified and informed of any required corrective action in the next Officeaction. The objection to the drawings will not be held in abeyance. 
Abstract (Specification)
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
A. In the instant specification the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
B. the abstract contains more than 150 words. Appropriate correction is required
Claim objection(s)
1.	Regarding claims 42, 56 and 61, the acronym “PDCP PDU” should be written in expanded form at least once at the first instance of its appearance in each claim set. Appropriate correction is required.
2.	Regarding the dependent claims, the acronyms “MAC”, “HARQ”, “RLC” and “RRC” should be written in expanded form at least once at the first instance of its appearance in each claim set. Appropriate correction is required.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 42 – 43, 56 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1700336, Packet duplication for URLLC in DC rd 2017 is relied on, a markup copy of this provisional document is included for the applicant consideration).
	Regarding claim 42, Intel discloses: An apparatus (first page, section 2.1, The apparatus is directed to the UE)  comprising: 
at least one processor  (first page, section 2.1, The UE possess a processor for it to carry out the steps as disclosed)  ; and 
at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least (first page, section 2.1, The UE would have had to possess a memory storing the instructions to be acted on by a processor to carry out the functions that follow in section 2.1)  ;: 
receive an indication through received signaling indicating that at least one PDCP PDU of a PDCP sublayer is to be duplicated; (the second paragraph of section 2.1, “such duplication and the number of duplications should be configured via RRC signaling per radio bearer”, in other words RRC signaling from the base station would trigger the UE to perform duplication at the PDCP sublayer (PDCP PDU  is present at the sublayer of the PDCP))
determine to duplicate the at least one PDCP PDU; 
duplicate the at least one PDCP PDU based on the determination; and 
transmit the duplicated PDCP PDU over at least one logical channel.  [Section 2.1,second paragraph: “the PDCP entity of the radio bearer can coordinate the transmission of the UL PDCP PDU towards the SCG and MCG by indicating the data availability of the same UL PDCP SDU in the BSR to both MCG and SCG (i.e. similar to setting the threshold to 0 or disabling the threshold) and by transmitting the PDU s of the same PDCP SDU in both the logical channel of the MCG and SCG.”, in other words the UE has to send the same PDCP PDU to both the MSG and SCG hence it perform duplication of the PDCP PDU and sends it over the different logical channel towards the Master and secondary base stations. This determination is doe at the UE since RRC signaling from the base station will prompt the UE to perform duplication [see last line of second paragraph of section 2.1 ]
	Intel discloses every aspect of the applicant claimed invention, however to better clarify some of the structural components of the UE and the RRC signaling being received from a particular base station the reference of Babaei is relied on see ¶ 0194, whereby program codes are stored in memory to be acted on by the processor this is in view of the wireless device 110 that performs duplication of PDCP PDU (see figure 4 of provisional application). See ¶ 299 in which the gNB  indicated to the UE to turn on/off the duplication function using any signaling (MAC, RRC,Physical layer), see ¶ 300 for logical channel transmission of the PDCP PDUs duplicated [this is equivalent to the 5th page of the provisional document]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Babaei. The motivation for making the above modification would have been for a base station may activate and/or deactivate and/or impact one or more processes (e.g., set values of one or more parameters of the one or more processes or start and/or stop [¶ 0180 of Babaei].

 	Claims 56 and 61 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 42.

 	Regarding claim 43, Inter further discloses: The apparatus of claim 42, wherein the indication is per PDCP PDU or per logical channel.  [ ¶ 0304, the wireless device will receive the RRC signaling message. ¶ 0308, last sentence recites that  the configuration parameter per logical channel can be indicated to the UE. ¶ 0313, clearly states that the logical channel (associated with a particular bearer see ¶ 0305 one to one mapping between a  bearer and logical channel) operates independently from each other, that is signaled from the base station in view of Duplication of PDCP PDUs or not duplicating the PDCP PDU (disabling or enabling duplication per bearer signaled from the base station)]. 
        [See supporting reference: Ericsson (R2-1700834, Athens, Greece, 13th – 17th February 2017,  Ffurther aspects of data duplication in PDCP layer, supplied via IDS) section 2.3 clearly states per link transmission].

2.	Claims 44 – 45, 48 – 49, 50 – 55, 57 and 59 - 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1700336, Packet duplication for URLLC in DC and CA deployment, 3GPP TSG-RAN WG2 NR Ad-hoc , Spokane, Washington, USA, 17th -19th January, 2017) in view of Babaei et al. (US 2018/0279262 rd 2017 is relied on, a markup copy of this provisional document is included for the applicant consideration) and Xiao (CN-108924948, a translated copy is provided that is marked up for the applicant consideration).
 	Regarding claim 44, Intel in view or Baebai discloses: The apparatus of claim 42, (see rejected claim 42).
	Intel in view of Baebai does not discloses: wherein the received signaling comprises a MAC control element, and wherein the MAC control element comprises a bit map of bits configured to control whether PDCP PDU duplication should be turned on or off for each radio bearer or logical channel of the at least one logical channel.
	In the same field of endeavor Xiao discloses: wherein the received signaling comprises a MAC control element, and wherein the MAC control element comprises a bit map of bits configured to control whether PDCP PDU duplication should be turned on or off for each radio bearer or logical channel of the at least one logical channel.(¶ 0164,the MAC control element possesses a bitmap , the binary indicator of “1” and “0” provides indication of enabling or disable packet repetition, these packets are specific to PDCP see ¶ 0168).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Babaei and Xiao. The motivation for making the above modification would have been to provide for packet duplication prompted from a base station [¶ 0009 of Xiao].

	Claim 57 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 44.

Regarding claim 45, Baebai further discloses:  The apparatus of claim 44, wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus, based on the determining, to at least one of signal the MAC control element to a wireless device of a communication network to turn on or off duplication for an uplink radio bearer or logical channel, or signal the MAC control element to a base station of the communication network to turn on or off duplication on an uplink radio bearer or logical channel. [¶ 0299, gNB will indicate to the UE to turn on/off duplication using one such signaling as the MAC layer signaling (¶ 320) discloses the MAC control element in view of a particular radio bearer].

 	Claim 48, Babaei further discloses: The apparatus of claim 44, wherein the MAC control element is applied to a subset of at least one secondary cell associated with the radio bearer.  (¶ 0265, present are two subset one of which is the secondary base station in which one MAC entity is associated with the secondary base station. See ¶ 0266 for bearer associated with the secondary cell).

 	Claim 59 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 48.

	Claim 49, Babaei further discloses: The apparatus of claim 48, wherein the subset of at least one secondary cell (¶ 0249, secondary cell group) is configured to allow duplication by RRC signaling (¶ 0190 and ¶ 0030, duplication via RRC signaling with regards to SCG (secondary cell group)).

 	Claim 50, Babaei further discloses: The apparatus of claim 49, wherein the MAC control element turning on duplication for the subset of at least one secondary cell configured to allow duplication.  (¶ 0299, signaling the turning on/off the duplication function, see ¶ 0300 where by the PDCP transmission is associated with a secondary cell group (SCG) to indicate whether duplication should perform or not).

 	 Claim 51, Babaei further discloses: The apparatus of claim 42, wherein the determining comprises determining that at least one PDCP PDU was transmitted over a logical channel of the at least one logical channel and has not been acknowledged.  (¶ 0315, “In an example, the one or more criteria may comprise frequent undelivered data packets measured at the PHY/MAC layer (e.g., frequent HARQ NACKs and/or poor channels conditions on one or more cells/numerologies mapped to a logical channel corresponding to a bearer configured with packet duplication”).

 	Claim 52, Babaei further discloses: The apparatus of claim 42, wherein the at least one PDCP PDU determined to be duplicated is located in a buffer of a wireless device.  (¶ 0331, buffer has data to be duplicated with respect to the wireless device see also ¶ 0339 the logical channels are associated with the wireless device and respective buffer associated with each channel. The data in the logical channel are to be duplicated). [see also additional reference Kim et al. (US 2011/0188377 A1), ¶ 0038, figure 2a, ¶ 0034].

Claim 53, Babaei further discloses: The apparatus of claim 42, wherein the determining is based on at least one of that a logical channel for the transmission has been added, or that duplication is enabled at a wireless device.  (¶ 0328, signaling is received from the gNB however the UE is enable to perform such duplication (this is interpreted as duplication is enabled at the wireless device)).

  	Claim 54, Babaei further discloses: The apparatus of claim 42, wherein the PDCP sublayer is configured by RRC to control duplication (last sentence of ¶ 0300) of the at least one PDCP PDU for transmission over the at least one logical channel when at least one of that a logical channel for the transmission has been added, and duplication is enabled at a wireless device.  (¶ 0185 and ¶ 0287,¶ 289 the process of carrier aggregation is when a logical channel/bearer is added to the wireless device, if this occurs the UE is able to duplicate the PDU across both logical channels). [see additional reference of Tang (US 2020/0322256 A1), ¶ 0057].

 	Claim 55, Babaei further discloses: The apparatus of claim 42 comprises one of a user equipment and base station of a communication network. (see figure 11 and ¶ 0299, gNB in communication with a UE ).

 	Claim 60 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 55.


3.	Claim 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (R2-1700336, Packet duplication for URLLC in DC and CA deployment, 3GPP TSG-RAN WG2 NR Ad-hoc , Spokane, Washington, USA, 17th -19th January, 2017) in view of Babaei et al. (US 2018/0279262 A1, the provisional application 62/475, 600 filed on March 23rd 2017 is relied on, a markup copy of this provisional document is included for the applicant consideration) , Xiao (CN-108924948, a translated copy is provided that is marked up for the applicant consideration) and Ho et al. (US 2010/0309788 A1).
Regarding claim 47, Intel in view of Babaei and Xiao discloses: The apparatus of claim 44 (See rejected claim 44).
Intel in view of Babaei and Xiao does not disclose:  wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus, in response to the signaled MAC control element, to start a prohibit timer to prohibit signaling of another MAC control element while the prohibit timer is running.  
In the same field of endeavor Ho discloses: wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus, in response to the signaled MAC control element, to start a prohibit timer to prohibit signaling of another MAC control element while the prohibit timer is (¶ 0176, when one of the MAC control element is running a prohibit timer prevents the other MAC CE from running until the timer expires).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Babaei, Xiao and Ho. The motivation for making the above modification would have been to provide flow control abuse by the UE (¶ 0176 of Ho).

Allowable Subject Matter
1.	Claims 46 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463